                Case 1:19-cv-01375-EPG Document 17 Filed 06/01/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7                              UNITED STATES DISTRICT COURT
 8                               EASTERN DISTRICT OF CALIFORNIA
 9

10   JASON PAUL LEGARE,                                      Case No. 1:19-cv-01375-EPG (PC)
11                 Plaintiff,                                ORDER GRANTING PLAINTIFF’S
                                                             REQUEST TO SEVER
12         v.
                                                             ORDER SEVERING CLAIMS AND
13   E. BURDEN, et al.,                                      DIRECTING CLERK TO OPEN NEW
                                                             ACTION BASED ON LODGED
14                 Defendants.                               COMPLAINT (ECF NO. 16)
15

16

17          Jason Legare (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action filed pursuant to 42 U.S.C. § 1983.

19          On February 21, 2020, the Court screened Plaintiff’s complaint. (ECF No. 11). In the
20   screening order, the Court informed Plaintiff that “Plaintiff’s claim against defendant
21   Burden has no relation to the other claims in this case.” (Id. at 5). The Court gave Plaintiff

22   leave to amend, and informed Plaintiff that “[i]n the amended complaint, Plaintiff should pick a
23   claim to proceed on. He may also proceed on related claims in compliance with Federal Rules

24   of Civil Procedure 18 and 20. As to his unrelated claims, if Plaintiff wishes to proceed on those

25   claims he should file separate action(s).” (Id.).
26          On May 18, 2020, Plaintiff filed a First Amended Complaint. (ECF No. 15). On May

27   27, 2020, Plaintiff lodged an Amended Complaint. (ECF No. 16). Plaintiff asks for his claims
28   be severed, and for the Court to assign a new case number to the lodged Amended Complaint.

                                                         1
               Case 1:19-cv-01375-EPG Document 17 Filed 06/01/20 Page 2 of 2



 1          Federal Rule of Civil Procedure 21 provides that, “[o]n motion or on its own, the court
 2   may at any time, on just terms, add or drop a party. The court may also sever any claim against
 3   a party.” Fed. R. Civ. P. 21. Courts have broad discretion regarding severance. See, e.g,
 4   Coleman v. Quaker Oats Co., 232 F.3d 1271, 1296-97 (9th Cir. 2000); Maddox v. County of
 5   Sacramento, 2006 WL 3201078, *2 (E.D. Cal. Nov. 6, 2006).
 6          As Plaintiff appears to be attempting to comply with the Court’s screening order, the
 7   Court will grant Plaintiff’s request.
 8          Accordingly IT IS ORDERED that the Clerk of Court is directed to: 1) Open a new §
 9   1983 action for Plaintiff; 2) File and docket a copy of this order and Plaintiff’s Lodged
10   Amended Complaint (ECF No. 16) in the new action; and 3) Provide Plaintiff with the case
11   number for the newly opened action.
12
     IT IS SO ORDERED.
13

14
        Dated:     May 29, 2020                                /s/
15                                                       UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     2
